                                               Hearing Date: August 8, 2019 at 2:30 p.m. (Prevailing Eastern Time)


SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
Paul D. Leake
Jason N. Kestecher
Four Times Square
New York, New York 10036-6522
Telephone: (212) 735-3000
Fax: (212) 735-2000

– and –

James J. Mazza, Jr. (admitted pro hac vice)
Justin M. Winerman (admitted pro hac vice)
155 North Wacker Drive
Chicago, Illinois 60606-1720
Telephone: (312) 407-0700
Fax: (312) 407-0411

Counsel to Debtors and Debtors-in-Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


In re                                                               Chapter 11

TRIDENT HOLDING COMPANY, LLC, et al.,                               Case No. 19-10384 (SHL)

                 Debtors.1                                          (Jointly Administered)

                                                                    Related Docket No. 705

NOTICE OF HEARING REGARDING DEBTORS’ MOTION PURSUANT TO 11 U.S.C.
 §§ 105(a) AND 502(c) TO ESTABLISH CLAIMS ESTIMATION PROCEDURES FOR
                              QUI TAM CLAIMS




1
    The Debtors in these chapter 11 cases, along with the last four digits of their respective tax identification
    numbers, are as follows: Trident Holding Company, LLC (6396); American Diagnostics Services, Inc. (2771);
    Community Mobile Diagnostics, LLC (9341); Community Mobile Ultrasound, LLC (3818); Diagnostic Labs
    Holdings, LLC (8024); FC Pioneer Holding Company, LLC (6683); JLMD Manager, LLC (8470); Kan-Di-Ki
    LLC (6100); Main Street Clinical Laboratory, Inc. (0907); MDX-MDL Holdings, LLC (2605); MetroStat
    Clinical Laboratory – Austin, Inc. (4366); MX Holdings, LLC (8869); MX USA, LLC (4885); New Trident
    Holdcorp, Inc. (4913); Rely Radiology Holdings, LLC (3284); Schryver Medical Sales and Marketing, LLC
    (9620); Symphony Diagnostic Services No. 1, LLC (8980); Trident Clinical Services Holdings, Inc. (6262);
    Trident Clinical Services Holdings, LLC (1255); TridentUSA Foot Care Services LLC (3787); TridentUSA
    Mobile Clinical Services, LLC (0334); TridentUSA Mobile Infusion Services, LLC (5173); U.S. Lab &
    Radiology, Inc. (4988). The address of the Debtors’ corporate headquarters is 930 Ridgebrook Road, 3rd Floor,
    Sparks, MD 21152.
                  PLEASE TAKE NOTICE that a hearing with respect to the Debtors’ Motion

Pursuant to 11 U.S.C. §§ 105(a) and 502(c) to Establish Claims Estimation Procedures for Qui

Tam Claims [Docket No. 705] (the “Motion”)2 has been scheduled for August 8, 2019 at 2:30

p.m. (Prevailing Eastern Time) before the Honorable Sean H. Lane, United States Bankruptcy

Judge for the Southern District of New York, in the United States Bankruptcy Court for the

Southern District of New York, Courtroom 701, One Bowling Green, New York, NY 10004-

1408.

                 PLEASE TAKE FURTHER NOTICE that objections, if any, to the Motion or the

relief requested therein may be made orally at the status conference on the Motion.

Dated: August 2, 2019
       New York, New York

                                            SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP

                                            /s/ James J. Mazza, Jr.
                                            Paul D. Leake
                                            Jason N. Kestecher
                                            Four Times Square
                                            New York, New York 10036-6522
                                            Telephone: (212) 735-3000
                                            Fax: (212) 735-2000

                                            – and –

                                            James J. Mazza, Jr. (admitted pro hac vice)
                                            Justin M. Winerman (admitted pro hac vice)
                                            155 North Wacker Drive
                                            Chicago, Illinois 60606-1720
                                            Telephone: (312) 407-0700
                                            Fax: (312) 407-0411

                                            Counsel to Debtors and Debtors-in-Possession




2
    Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Motion.


                                                        2
854810-WILSR01A - MSW
